COMBS, Judge,
concurring in part and dissenting in part:
The majority opinion correctly notes that two issues are involved in this appeal: (1) whether Sands was competent to stand trial and (2) whether his plea was entered knowingly and voluntarily. I agree with the majority opinion’s affirmance of the trial court as to competency. I dissent as to the voluntariness of his plea and consequently would remand on this second issue.
The majority opinion observes at page 14 that “Sands had learned to navigate the system” and to engage in “antics which caused his trial to be postponed.” While no doubt true, his cagey manipulation of the system in no way bears upon the voluntary nature of his plea. Indeed, his very cunning bolsters the court’s finding that he was competent to stand trial.
If he was competent to stand trial, he was perforce competent to negate, to deny, or to nullify his own volition in entering a guilty plea. I would focus on that portion of the Boykin colloquy in which Sands reiterated his lack of voluntariness and his motive for nonetheless entering the plea— namely, to obtain medication as a quid pro quo for the plea. He answered, “No, I believe I’m coerced. I’m under duress; I’m pressured. I have no other choice.” (Emphasis added.) He then explained that he thought the only way to get his proper and necessary dosage of medication would be outside the corrections system— another example of his ability to “navigate the system.” He claimed that if he had had proper medication, he would have proceeded to trial, a trial that he asserted he would have won.
Sands’s counsel then interjected, “The question is really outside coercion, and Mr. Sands has made it clear that he is not being outside coerced. One can feel pressured by one’s options.”
Sands agreed. Then the court asked: “You feel coercion by the situation you’re in? And because you feel that the only way you’re going to get the medication you need in the amount you need is if you’re outside this setting?”
Sands answered affirmatively.
After going over the witness list with Sands, the court asked Sands if he believed that the Commonwealth’s evidence was sufficient to convince a jury of his guilt.
He responded, “Under these circumstances, no.” He again elaborated that without medication he wasn’t allowed to *16be in the courtroom and would not be able to assist in his defense.
Sands’s counsel again interjected, “... he just answered the questions affirmatively. Based on the rulings you’ve made — in absentia, the evidence against him, and his medical state — he believes they have enough proof.”
Sands remarked, “Well, that was smooth, but it wasn’t quite what I said.”
Nonetheless, the court found that Sands’s plea was voluntary. When Sands again made a motion to withdraw his guilty plea at his sentencing, the court denied the motion.
This is undoubtedly a close case. As the majority opinion notes, the court and Sands had been interacting over a four-year period. The court was not only familiar with Sands but had exhibited enormous patience in dealing with him.
On the other hand, the court was aware that the Commonwealth had significant evidence to use against him. When Sands replied to Boykin colloquy questions in the negative, the court had the option to proceed or not to proceed with trial. Counsel for both parties were prepared, and the jury and witnesses were available.
It is most troubling to me that many of Sands’s responses were intercepted, interpreted, and explained by counsel. The court accepted counsel’s construction of his statements — even when Sands disagreed with his counsel’s interpretation. Additionally, the court did not specifically state its reasons for finding the plea voluntary— except to repeat or rephrase Sands’s words.
I am not persuaded that this sort of equivocal colloquy sufficed to constitute a voluntary plea. I believe that the colloquy was facially flawed and that Sands’s “antics” detracted from the real issue — that of genuine voluntariness. The option of trial was readily available, and the protestations of Sands as to his sense of coercion were loud, clear, and insistent. I am persuaded, therefore, that the court clearly erred in not allowing him to withdraw the plea and to proceed to trial.
A trial is not unduly burdensome; however, a plea improperly entered is troubling to the conscience and an affront to our rules of criminal procedure. On the Boykin issue alone, I would vacate and remand for proceedings consistent with this opinion.